       Case 3:16-cv-02435-BRM-DEA Document 192 Filed 04/30/19 Page 1 of 2 PageID: 2887


                                                       SatberATTORNEYS AT LAW




           Jennine DiSomma
             973.645.4803
        jdisomma@saiber.com



                                                                          April 30, 2019

        VIAECF

        Honorable Douglas R. Arpert
        United States Magistrate Judge
        Clarkson S. Fisher Federal Bldg.
          & U.S. Courthouse
        402 E. State Street, Room 6000
        Trenton, NJ 08608

                 Re:       Lawson, et al. v. Praxair, Inc., et al.
                           Civil Action No. 3:16-cv-02435-BRM-DEA

        Dear Judge Arpert:

               We represent Third Party Defendant, University Medical Center of Princeton at
        Plainsboro ("UMCPP") in the above captioned matter, and write in response to (i) Your Honor's
        April 15, 2019 Order regarding the appointment of a Special Master, and (ii) the letter submitted
        by Jeremy Mishkin of Montgomery McCracken, counsel for the Praxair Defendants.

                UMCPP agrees with the provisions in Your Honor's April 15, 2019 Order appointing a
        Special Master as well as Praxair's suggestion in its letter dated April 30, 2019 that the Special
        Master's duties are to resolve only the issues outlined in the Parties' April 5, 2019 joint status
        report, which are the currently pending discovery disputes and any discovery issues that may
        arise going forward.

                We also do not disagree with Praxair's position regarding ex parte communications or
        that the Special Master preserve all written communications and prepare a written report, as
        necessary, addressing the discovery disputes presented to him.

               However, we disagree that the Special Master be compensated by splitting the charges
        among the parties equally. UMCPP will be prejudiced and burdened with excessive fees if it is
        required to pay fees for discovery disputes between Plaintiffs and Praxair/Western for issues that
        do not pertain to the Third Party Complaint. Moreover, as provided in your Honor's April 15
        Order, we believe that the non-prevailing party in any discovery dispute should be responsible

Saiber UC • 18 Columbia Turnpike, Suite 200 • Aorham Park. New Jersey • 07932-2266 • Tel 973.622.3333 • Fax 973.622.3349 • www.saiber.com
                                        Florham Park   • Newark     • New York    • Philadelphia
Case 3:16-cv-02435-BRM-DEA Document 192 Filed 04/30/19 Page 2 of 2 PageID: 2888



 Honorable Douglas R. Arpert
 United States Magistrate Judge
 April30, 2019
 Page2


 for the Special Master's fees absent extenuating circumstances, as determined by the Special
 Master, that it would be equitable to allocate some portion of his fees to the prevailing party. We
 believe this provision will deter a party from seeking to utilize the Special Master's services
 unless the discovery dispute is critical to that party's claim or defense.

        We thank the Court for its assistance.




 JD/sr
 c:    All counsel of record (via ECF)
